UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-7949


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ANTHONY FEURTADO, a/k/a Anthony Greene, a/k/a Ginzo, a/k/a
Gap, a/k/a Pretty Tony, a/k/a Tony Feurtado, a/k/a Anthony
Lamar Brown, a/k/a Anthony Paul,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.    Sol Blatt, Jr., Senior District
Judge. (3:96-cr-00325-SB-1)


Submitted:   April 29, 2010                   Decided:   May 3, 2010


Before MOTZ and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Anthony Feurtado, Appellant Pro Se.     Mark C. Moore, Assistant
United States Attorney, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Anthony   Feurtado       appeals   the   district   court’s     order

denying his motion for sentence reduction, pursuant to 18 U.S.C.

§ 3582(c)(2) (2006). We have reviewed the record and find no

reversible error.       Accordingly, we affirm for the reasons stated

by the district court.          United States v. Feurtado, No. 3:96-cr-

00325-SB-1    (D.S.C.    Nov.    12,   2009).      We   dispense   with    oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                    AFFIRMED




                                       2